Citation Nr: 1625947	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-37 818	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial spasm and reactive airway disease with allergic component.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to September 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO decision.  

Hearings before three different Veterans Law Judges were conducted in September 2010, October 2012, and March 2016.  The Judges who conducted the 2010 and 2012 hearings have retired and are thus no longer with the Board.  The hearing transcripts are of record.  The claims were remanded by the Board for additional development in December 2010, January 2013, August 2013, September 2014, and September 2015.  The Board regrets the necessity of another remand; however further evidentiary development is necessary to ensure a fully-informed decision can be reached, and to fulfill the VA's duty to assist the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

During the March 2016 hearing on appeal, the Veteran testified that he had been hospitalized approximately ten times between February 2015 and March 2016 at Middlesex Hospital.  He explained that these hospitalizations had been for aggravation of his asthma and that he had been treated with systemic corticosteroids.  Although recent VA medical records have been obtained for review, they do not reflect the administration of corticosteroids.  Because one of the criteria for the award of a higher disability rating for asthma is the administration of oral or parenteral systemic corticosteroids, these records must be obtained to support the Veteran's appeal.  

Previously, attempts to obtain records from Middlesex Hospital in 2013 and 2014 were unsuccessful, as they indicated the Veteran's signature on his release form did not match the one shown in his records.  It is not known exactly what the problem is with the signature, but these medical records are crucial to the Veteran's claim.  While we understand there is a cost associated with obtaining these copies, if VA cannot get them by multiple requests to the facility, then the Veteran must obtain them himself if he wants his claim to receive full consideration.  

Also during the March 2016 hearing, the Veteran testified that he had recently applied for Social Security benefits predicated upon disability which prevents him from working.  The VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits predicated upon unemployability.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

As the case must be remanded anyway, the Veteran's VA treatment records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release (which the Veteran himself should complete and sign since there have been problems with prior release forms), the RO should obtain the complete pharmacy, medical, and clinical hospital records from Middlesex Hospital from 2010 through the present, for inclusion in the claims file.  

If these records cannot be obtained, inform the Veteran and allow him an opportunity to submit them. 

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran since March 2016.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which becomes apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

